Title: To James Madison from John Beckley, 13 March 1789
From: Beckley, John
To: Madison, James


Sir,
New York—13th: March 1789.
In appealing to your Candor I feel a confidence that no apology will be necessary for the present mode of address. Before I left Virginia I communicated to my good friend Mr: Randolph, the reasons that induced me to become a Candidate for the appointment of Clerk to the House of Representatives of the United States, and for that purpose to relinquish the public situation in which I stood there; he was pleased to approve those reasons, and to favor me with Letters of introduction here, (one of which I enclose for your perusal) couched in terms which his friendship, rather than any merit of mine, prompted. At the same time I took the liberty to write to you on the subject, submitting the hope I entertained of your friendship and countenance therein, to your own knowledge of my public and private Character, but the casualty of the conveyance did not permit me to state the more particular and private reasons by which I was influenced; these I now beg leave, breifly to explain, referring to your Candor and goodness, how far the hope I have expressed, may be indulged: the adoption of the new Government by Virginia I have always regarded as a certain and considerable reduction, in point of emolument, of the Clerkship of the House of Delegates, added to this, the new arrangement of our Judiciary, created the necessity of a new field of practice in my professional line; thus circumstanced, and having parted with nearly all the savings of ten Years service, in the marriage and settlement of an unfortunate Sister, I found myself unable to make the necessary remittance for the support of aged parents, reduced by misfortune to a dependance on me, and oppressed with the care of an unhappy son deprived of his reason. Considerations, Sir, which, altho’ they may excite your sympathy, I hope you will regard as merely intended to explain the seeming incongruity of applying for Office here, in the certain relinquishment of Business, apparently better at home; for altho’ I do not expect the Office I seek will be one of great emolument, yet as affording the means of longer and more constant employment, it will of consequence become more productive. These reasons and my public pretensions I submit to that general sense of propriety with which I am sure you will regard this and every other application for your friendship and favor, being, with true regard and esteem, Sir, Your most obedient, and very humble Servant,
John Beckley
